      Case 7:19-mc-00011 Document 11 Filed on 04/09/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 09, 2021
                           UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

GUSTAVO MALDONADO-OLIVARES, §
                               §
VS.                            § MISC. ACTION NO. 7:19-MC-00011
                               §
GEO DETENTION CENTER STAFF, ET §
AL, et al,                     §

             ORDER ADOPTING REPORT AND RECOMMENDATION
       Pending before the Court is a miscellaneous action initiated by Plaintiff seeking to file a
civil rights complaint pursuant to 42 U.S.C. § 1983, which had been referred to the Magistrate
Court for a report and recommendation. On March 11, 2021, the Magistrate Court issued the
Report and Recommendation, recommending that this action be dismissed without prejudice as
to all parties for want of prosecution. The time for filing objections has passed and no objections
have been filed.
       Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that this miscellaneous
action is DISMISSED without prejudice as to all parties.
       IT IS SO ORDERED.
       DONE at McAllen, Texas, this 9th day of April, 2021.


                                                 ___________________________________
                                                 Micaela Alvarez
                                                 United States District Judge



1
   As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that,
‘[w]hen no timely objection is filed, the [district] court need only satisfy itself that there is no
clear error on the face of the record in order to accept the recommendation.’” Douglas v. United
Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory
committee’s note (1983)) superseded by statute on other grounds by 28 U.S.C. § 636(b)(1), as
stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th
Cir. Apr. 2, 2012).


1/1
